FILED
                            NOT FOR PUBLICATION                             JUN 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10405

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00476-PMP-RJJ

  v.
                                                 MEMORANDUM *
RICARDO ROCHIN-JEREZ, a.k.a.
Francisco Camargo-Peralta,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Ricardo Rochin-Jerez appeals from the 41-month sentence imposed

following his guilty-plea conviction for being a deported alien found unlawfully in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Rochin-Jerez contends that his sentence, at the bottom of the Guidelines, is

substantively unreasonable because it included a 16-level increase for his previous

conviction of an alien smuggling offense. In light of the totality of the

circumstances and the 18 U.S.C. § 3553(a) factors, including the seriousness of

Rochin-Jerez’s crimes and deterring future criminal conduct, the sentence is not

substantively unreasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                 10-30257